PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/508,500
Filing Date: 3 Mar 2017
Appellant(s): KOBER et al.



__________________
Kerry P. Sisselman 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 8, 2021.
(1) GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Office action dated May 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) RESPONSE TO ARGUMENT
I.	CLAIMS 16–23 AND 30–34 ARE OBVIOUS BECAUSE THEY PROVIDE NOTHING MORE THAN A KNOWN IMPROVEMENT OF A KNOWN DEVICE.
The main issue on appeal is not whether Aizu and Angle teach or suggest every element the claimed invention: Appellant does not allege any claim element to be missing from both references, and more importantly, the Final Office Action provides a mapping of each and every claim element to at least one or more of the two prior art references. 
Rather, the only contested issue in this case is combinability of the references, i.e., whether a software developer with ordinary skills for creating user interfaces would have applied Angle’s known user interface technique to the known user interface of Aizu’s method and device. Since each claim element has a corresponding teaching in one or more of the prior art references, the gravamen of this appeal is that Angle “affirmatively leads the person of ordinary skill in the art away from making Appellants’ claimed invention.” (App. Br. 9 et seq.). In other words, the entire appeal rises or falls on whether Angle “teaches away” from Aizu. 
The Examiner respectfully submits that it does not, for three reasons: (1) there is no evidence of “teaching away” on the Record, (2) Appellant is analyzing the rejection with the wrong type of skilled artisan, and (3) Appellant is insisting upon a bodily incorporation of Angle’s whole system into Aizu’s disclosure to show obviousness, when bodily incorporation is not a requirement of obviousness.
PRIMA FACIE CASE OF OBVIOUSNESS.
The Appeal Brief does not cite any of the evidence necessary to show a “teaching away” by the references. To successfully raise a teaching away argument, Appellant needed to show that the prior art “criticize[s], discredit[s], or otherwise discourage the solution claimed.” In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). 
The Appeal Brief never points to anything in the prior art that criticizes, discredits, or otherwise discourages the claimed invention, because there is nothing in the prior art that could be read as such. Instead, the Appeal Brief repeatedly argues that the intended use for Angle’s operator interface is “different” or “distinguishable” from the intended use of the claimed invention; i.e., that both are intended to be used with domestic appliances, but that Angle’s interface is meant for a different kind of domestic appliance than the claimed invention’s interface. For example, on page 10, Appellant argues “Angle deals with a vacuum cleaning robot that Angle discloses is different from other types of cleaning machines;” on page 11, they repeat that “a household mobile robot is a distinct species of household appliance” and that the two are “very different,” on page 12 they repeat the “distinct species” argument, and on pages 13–14, they rephrase this argument as Angle being “inapplicable” to the claimed invention.
It is not enough to merely show that the references are different. Appellant needed to show that Angle criticizes, discredits, or otherwise discourages the claimed solution. Nothing in Angle directly criticizes, discredits, or otherwise discourages the claimed solution because Angle uses the same solution that the claimed invention uses. Much like the claimed invention, Angle detects changes in the operating status of a domestic appliance, and dynamically adapts its operating interface depending on the new status. Both Angle and the claimed invention do this for the same reason, i.e., to simplify a remote control interface by only showing the user the controls that are relevant to the user at a given time in the appliance’s operation cycle. 
‌USER INTERFACE PROGRAMMER AWAY FROM AIZU OR THE CLAIMED INVENTION.
Irrespective of whether there is any “teaching away” evidence—and, again, there is none—a careful reader will observe that Appellant is evaluating obviousness through the lens of the wrong person of ordinary skill. 
When considering a “teaching away” argument, the Graham factors require us to consider exactly who would be “taught away” from the claimed invention. After all, something that discourages a person with one set of skills may not discourage another person who has a different set of skills. Appellant makes this mistake by insisting the Board evaluate this rejection according to the ability of a domestic appliance manufacturer of ordinary skill, which is wrong, because Appellant did not actually claim a domestic appliance. That is, every argument in the Appeal Brief pre-supposes the person of ordinary skill is someone who manufactures ovens and washing machines, and then incorrectly concludes that since such a person would be discouraged from looking at vacuum cleaner prior art, Angle must teach away from the claimed invention.
Appellant did not claim a domestic appliance. Appellant claimed a method and device “for creating an operating interface” capable broadcasting commands to a domestic appliance’s on-board computer. As such, the person of ordinary skill is not a domestic appliance specialist, but rather, a software programmer familiar with the inner workings of an “operator interface.” Such a person would not be discouraged by Angle’s suggestion that its device is usable with a remote vacuum cleaner because the user interface programmer is not concerned with the inner workings of the domestic appliances being controlled by the software of the claimed invention. 
Rather, the only relevant question is whether the person responsible for programming the operating interface would have a good reason to apply the known technique that Angle uses to improve its operating interface to improve Aizu’s operating interface. The Final Office Action answers this question with explicit evidence from Angle’s disclosure: improving Aizu with Angle’s features makes the appliance control system more flexible by replacing an interface with elements that are relevant to the domestic appliance’s current operating status. Notably, this always be relevant, regardless of the type of appliance in question. The advantage one gains by adapting a domestic appliance’s user interface to its current status or conditions is the same, regardless of the type of domestic appliance in question, because the adapted interface affords the same kind of convenience in every case.
(3)	APPELLANT’S ARGUMENTS AMOUNT TO AN ERRONEOUS REQUIREMENT OF A BODILY INCORPORATION OF ANGLE’S WHOLE SYSTEM INTO AIZU’S DISCLOSURE.
The test for obviousness does not require a showing of whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, In re Keller, 642 F.2d 413, 425 (CCPA 1981), nor is obviousness limited to a ability to combine specific structures in the references. In re Nievelt, 482 F.2d 965, 968 (CCPA 1973).
Nevertheless, by repeatedly arguing the difference between a vacuum cleaner and the claimed domestic appliances, the Appeal Brief urges the Board to evaluate this ground of rejection on the basis of whether it was possible to bodily incorporate all of Angle’s disclosure into Aizu’s disclosure. But that is not the rejection before the Board.
The rejection on appeal starts with Aizu as a base reference for showing a method of creating an operating interface that controls a plurality of domestic appliances—including at least an oven and a washing machine—the known method including almost every step in the claim. The only difference between Aizu and the claimed invention are the steps of detecting that the current operating status of the first domestic appliance has changed, and dynamically adapting the operating interface depending on a changed status. Since the skilled artisan had almost everything in front of him or her with Aizu alone, the only aspect of Angle’s disclosure he or she needed were those two steps, which Angle explicitly provided. The fact that Angle also discloses that it is usable with a vacuum cleaner is irrelevant to the question of obviousness, because the test for obviousness does not require a showing of one being capable of bodily incorporating Angle’s vacuum cleaner into Aizu’s remote controlled appliance system. 

II.	THE REJECTION OF CLAIMS 24–26 UNDER 35 U.S.C. § 103 AS BEING UNPATENTABLE OVER AIZU, ANGLE, AND GROHMAN SHOULD BE SUSTAINED.
Appellant does not raise any additional arguments for this ground of rejection, apart from re-asserting the propriety of the rejection of claims 16–23 and 30–34. Accordingly, since this ground of rejection rises or falls with the above ground of rejection, it too should be sustained.
III.	THE REJECTION OF CLAIMS 27–29 UNDER 35 U.S.C. § 103 AS BEING UNPATENTABLE OVER AIZU, ANGLE, AND DEES SHOULD BE SUSTAINED.
Appellant does not raise any additional arguments for this ground of rejection, apart from re-asserting the propriety of the rejection of claims 16–23 and 30–34. Accordingly, since this ground of rejection rises or falls with the first ground of rejection, it too should be sustained.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
Conferees:
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176          
                                                                                                                                                                                              /SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR